Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-19-2008

USA v. Ozcelik
Precedential or Non-Precedential: Precedential

Docket No. 06-4245




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Ozcelik" (2008). 2008 Decisions. Paper 935.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/935


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                          PRECEDENTIAL

        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                        No. 06-4245




                            UNITED STATES OF AMERICA

                                             v.

                                    HAKAN OZCELIK
                                    a/k/a Hakan Askin

                                      Hakan Ozcelik,
                                                Appellant




                     On Appeal from the United States District Court
                              for the District of New Jersey
                                (D.C. No. 05-cr-00722-1)
                      District Judge: Honorable Faith S. Hochberg




                                 Argued February 12, 2008

             Before: SLOVITER, SMITH, and STAPLETON, Circuit Judges

                             ORDER AMENDING OPINION


     IT IS ORDERED that the slip opinion in the above case, filed May 27, 2008, be
amended as follows:

        Page 12, line 17, “and indeed, made a joint request in favor of the very instruction
at issue,” should be deleted
      Page 14, add the following new footnote, signaled at the end of line 3 after
“outcome of the proceedings”:

          We decline to review Ozcelik’s two additional jury instruction claims.
      Because Ozcelik made a joint request in favor of the very instructions he now
      challenges, he waived his right to raise these instructional issues on appeal under
      the invited error doctrine. United States v. West Indies Transport, Inc., 127 F.3d
299, 311 (3d Cir. 1997).


                                                By the Court,

                                                  /s/ Dolores K. Sloviter
                                                   Circuit Judge
Dated: June 19, 2008
CRG/cc: Adrienne U. Wisenberg, Esq.
         Solomon L. Wisenberg, Esq.
         Sabrina G. Comizzoli, Esq.
         George S. Leone, Esq.